United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5376                                                September Term, 2020
                                                                      1:20-cv-03264-UNA
                                                       Filed On: April 19, 2021
Darrell Prince,
              Appellant

       v.

Kris W. Kobach, et al.,
            Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplements filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed November 16,
2020, be affirmed. The district court properly dismissed the case without prejudice for
lack of subject matter jurisdiction, because appellant failed to identify an injury
particularized to himself that is sufficient to establish his standing to sue. See Fed. R.
Civ. P. 12(h)(3); Lujan v. Defenders of Wildlife, 504 U.S. 555, 573-74 (1992) (“[A]
plaintiff raising only a generally available grievance about government – claiming only
harm to his and every citizen’s interest in proper application of the Constitution and
laws, and seeking relief that no more directly and tangibly benefits him than it does the
public at large – does not state an Article III case or controversy.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk